DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/087,315.  The preliminary amendment filed on November 2, 2020 has been entered.  Claims 19-27  are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 2, 2021, August 3, 2021 and February 22, 2022 have been considered by the examiner.

Drawings
The drawings received on November 2, 2020 are acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0054] lines 2, 3 and 16 and in paragraph [0084] lines 23 and 24 “camp ramps” should be --cam ramps--; in paragraph [0064] line 15 and in paragraph [0085] line 30 “toward to” should be --toward the--; and in paragraph [0069] line 13 “1102” should be --1002--.  Appropriate correction is required.

Claim Objections
Claim 24 is objected to because of the following informalities:  in line 4 “toward to” should be --toward the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, lines 14-16 recites “the latching ring further including a third set of teeth defined by a deeper groove and shallower groove that repeat around the entire circumference of the latching ring, the third set of teeth adapted to interface in two different positions with a fourth set of teeth of the latching grooves Page 3 of 6 - Preliminary Amendment for Docket No. WRN18302DIV2cage”. The “two different positions” referred to here is vague. The latching ring 368 and the latching grooves cage 312 can interface in a number of different rotational positions relative to one another. The present claim language does not particularly point out that the teeth 378 on the latching grooves cage 312 can engage with either the deeper grove 912 or the shallower groove 914 formed by the teeth 372 on the latching ring 368 as described in paragraph [0064] such that the latching ring can be locked in either one of two different axial positions relative to the latching grooves cage, i.e. the position shown in Fig. 10B or the position shown in Fig. 11B.
Claim 21 recites the limitation “a profile of the second set of teeth includes a deeper groove and a shallower groove”. This is consistent with paragraphs [0046] and [0063] of the specification which describe a second set of teeth 372 arranged on the latching ring 368 having two different depth grooves 912, 914. However, this limitation in claim 21 is not consistent with independent claim 19, lines 11-12 which recite “a second set of teeth of a guiding grooves cage” and lines 14-16 which recite “the latching ring further including a third set of teeth defined by a deeper groove and shallower groove”. As such, it is not clear whether the “second set of teeth” in claim 21 are the same as the “third set of teeth” recited in claim 19, and whether the second set or the third set of teeth correspond to the second set of teeth 372 described in paragraphs [0046] and [0063].  Assuming that the third set of teeth in claim 19 and the second set of teeth in claim 21 each correspond to the second set of teeth 372 described in paragraphs [0046] and [0063], it is then also unclear how claim 21 can be considered to further limit claim 19.
There is a similar lack of clarity in claim 22 which recites the limitations “one shallower groove of the second set of teeth” and “one deeper groove of the second set of teeth”, whereas claim 19 recites the third set of teeth as having the deeper and shallower grooves.

Allowable Subject Matter
Claims 19-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,685,550 (Metcalf) discloses a disconnect assembly including
an electromagnetic coil 70, a clutch ring 48 and a ball detent mechanism for holding the
clutch in either the engaged or disengaged position without continuously energizing the
coil. 
US 2015/0308519 A1 (Heravi) discloses a method for selectively engaging two rotating components with a disconnect assembly comprising an electromagnetic coil 220, a clutch ring 230, and a latching mechanism including a latching ring 260 with protruding pins 2412 on an outer circumference that can stop in a stable position in shallow 4x4 grooves 754, 757 or deeper 4x2 grooves 755 on a latch cam ring 261. The pins move into EOS grooves 752, 759 on a latch guide ring 271 when shifting between the 4x2 and 4x4 positions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656